department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date tax exempt and government bates division release number release date segees ong crag seat xx - date country - country address - address tonyndee taxpayer_identification_number person to contact employee identification_number employee telephone number ph can org address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated may 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s your primary activities since your inception have consisted of product ordering and shipping services to country and country which are activities not accomplishing an exempt_purpose in addition you also operated a money transfer service to areas of the former country which is also an activity that does not further an exempt_purpose r c sec_501 requires organizations to operate exclusively for an exempt_purpose which includes having a primary activity accomplishing exempt purposes see sec_1_501_c_3_-1 sec_501 precludes federal_income_tax exemption if more than an insubstantial part of the activities is not in furtherance of an exempt_purpose see sec_1_501_c_3_-1 as such you are not an organization described in sec_501 contributions to your organization are no longer deductible you are required to file income_tax returns on form_1120 if you have not already filed these returns and the examiner has not provided you instructions for converting your previously filed form s to form s you should file these income_tax returns with the appropriate service_center for the tax_year s ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code lf you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the ' day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication form_6018 consent to proposed adverse action internal_revenue_service date date org address department of the treasury internal_revenue_service te_ge exempt_organizations examinations second ave m s w540 seattle wa taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely cathye te cathy tai internal revenue_agent enclosures publication publication report of examination letter rev catalog number 34809f 886-a form ere schedule number or exhibit name of taxpayer 20xx12 20xx12 tax identification_number year period ended org ein explanations of items legend org - organization name state - state dir-1 through dir-36 xx - date address - address city - city president - president website - website country - country through dir issue is org operating for charitable purposes as described in sec_501 of the internal_revenue_code facts org was incorporated on march 19xx the form_1023 was signed by the organization on april 19xx in part il of form_1023 activities and operational information it stated the following a purpose for org is to gather clothing food medicine etc and to ship it to the needy in country and country this organization is just starting its activity b c the activity will be conducted by the directors members of this organization in the state of state internal_revenue_service granted tax exempt status to org on september 19xx articles of incorporation article a of the articles of incorporation provided that this organization is organized exclusively for charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code website the organization’s website address is website the organization's website provide sec_4 different sections home page order form destinations and contact us home page history org a nonprofit organization was established in february of 19xx by collecting clothes food and medical equipment to assist the suffering communities of the former country over the years we have expanded our branches to state and state and to the republics of the former country such as country country country country country and country form 886-a department of the treasury-internallrevenlels ales catalog number 20810w publish no irs gov page_1 schedule number or exhibit 886-a form rev dena abe org explanations of items ein 20xx12 20xx12 name of taxpayer tax identification_number year period ended we have organized rehabilitation centers nursing facilities for elders orphanages and facilities for homeless people in the capitals of the republics mentioned above in addition we assist low income families with food and clothing so the children can finish their education and have a better future average family in country has eight to fifteen children values e e e e e friendly and positive environment demonstrate respect for differences foster innovation and creativity show honesty fairness compassion integrity and accountability in all interactions maintain safe functional and adaptive facilities vision our belief is to help people become economically self-sufficient so they can have a better future the assistance we provide speaks loudly of the united_states as an independent and human oriented country mission help people to help themselves support and encourage people in the former country to become economically independent family to family families in the united_states helping former country families during the times of transformation from communism to open market economy order form products can be order directly from org to country country country country and country sender's last and first name teli address receiver's full name tel ib product name suggestion donation country country country country rice flor grill oil vegetable oil macaroni country donation form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_2_ schedule number of exhibit explanations of items tax identification_number year period ended name of taxpayer ein 20xx12 0xx12 form 886-a rev date org __ buck wheat clothes detergent chicken beef soup packets dollar_figure dollar_figure dollar_figure products from country only ib ib ib cans country quantity donation ib b ib product name toasted buck wheat sugar beef stew 525g barley millet pearl barley pack country dollar_figure - buck wheat20ilb - sugar 20lbs - beef stew 525g cans pack country dollar_figure - buck wheat 10ib - rice 10lb - sugar 10ib - macaroni 9lb - vegetable oil 2l - beef stew 525g cans pack country dollar_figure - buck wheat 10ib - sugar 10ib - flour 7ib - vegetable oil 2l - macaroni 9lb - rice 10ib please note the country products listed above are located at the warehouses in country orders are conducted by fax four times a month upon arrival of the first container with the packages the packages are received much quicker as this method speeds up the process for country country country and country the products are sent when the container is filled up org will mail the sales receipt to the sender so it is important that you fill out the order form and send it with the check or money order to org destinations we can help you send your packages to many republics of the former ussr please click on the country below to see detailed locations country country country country country amount of donation - country country dollar_figure per pound - country siberia country dollar_figure per pound - country dollar_figure per pound note up to ibs-dollar_figure up to ibs-dollar_figure up to ibs- dollar_figure form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date explanations of items name of taxpayer 20xx12 20xx12 tax identification_number org ein year period ended containers are being delivered on a daily basis to country and country time frame delivery to country is weeks from the day you leave your package with org to country country and country is weeks from the date of container's departure contact us we provide mailing services from several different destinations please contact the location closest to you for additional assistance driving directions to city office map deleted city state headquarters org address city state mailing address address city state phone phone fax fax website for more information contact name president phone other locations dir-1 address city state phone fax dir-2 address city state phone fax dir-3 address city state phone fax dir-8 address city state phone fax dir-5 address city state dir-4 address city state phone fax dir-6 exit address city state phone fax phone fax dir-9 exit address city state phone fax dir-10 address city state phone fax dir-7 address city state phone fax dir-12 address dir-13 address dir-11 address form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx12 20xx12 city state phone fax city state phone fax city state phone fax dir-14 address city state phone fax dir-17 address city state phone fax dir-20 address city state phone fax dir-23 address city state phone fax dir-15 address city state phone fax dir-18 address city state phone fax dir-21 address city state phone fax dir-24 address city state phone fax dir-16 address city state phone fax dir-19 address city state phone fax dir-22 address city state phone fax dir-25 address city state phone fax dir-26 address city state phone fax dir-27 address city state phone fax dir-28 address city state phone fax dir-30 dir-31 address city state phone fax dir-32 address city state phone fax dir-33 address city state phone fax dir-36 address city state phone fax dir-35 address city state phone fax dir-29 address city state phone fax dir-34 address city state phone fax form_990 line part ill of the form_990 provided a brief description of the organization's mission it stated charitable relief in the form of the collection purchase and forwarding of form 886-a catalog number 20810w page_5 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer 20xx12 0xx12 tax identification_number year period ended org ein food clothing cash and medical_supplies to nations individuals and people groups throughout the world the form_990 filed by org for the years ended december 20xx and 20xx revealed the following revenue the gross revenue received by org for the years 20xx and 20xx as follows 20xx 20xx contribution and grant sec_2 expenses the expenses of org for the years 20xx and 20xx are shown below 20xx 20xx compensation other salaries and wages payroll_taxes legal accounting advertising and promotion office expenses occupancy travel depreciation and depletion insurance trucking costs postage and shipping charitable supplies - food charitable supplies - clothing charitable supplies - medical all other expenses 20xx 20xx form 886-a catalog number 20810w page_6 _-pubblish no irs gov department of the treasury-internal revenue service 886-a form fn onda nee explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org n2 zo 20xx12 ein activities the organization has three different activities food bank product orders and shipping services in addition to providing money transfer services which was discontinued in early 20xx product ordering service products from us org provides food supplies and clothes detergents for the shippers who want to purchase and ship the supplies to the areas of former country products from country org also allows its customers to order the products in country customers can order the products in country and the goods will be shipped locally to the individuals who live in country shipping service org provides shipping service for people who want to ship the packages boxes to the areas of former country the organization also provides the packages boxes drop locations e e 4locations in the state of state city city city and city locations in the state of state city city city city city locations city locations city city city city city city locations city city locations and city locations location in the state of state city locations in the state of state city city city city city locations city city and city the packages boxes were collected in those package box drop locations the organization had two trucks to pick up the dropped boxes in those locations each week the following pictures were taken when the employees and volunteers were unloading the boxes which were collected from different box dropping locations pictures deleted almost each week the organization arranged a 40’ container to ship to country the following pictures were when the employees and volunteers were loading the boxes to the container money transfer service during the years under examination the organization provided a money transfer service for its customers who wanted to wire funds to the individuals who lived in the areas of former country in early 20xx the organization made a decision to discontinue the money transfer service food bank form 886-a catalog number 20810w page _7 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein explanations of items year period ended 20xx12 20xx12 org conducts the services for the state food bank the organization distributes the food provided by the state food bank on every tuesday am - am and every thursday am - am every month law sec_501 of the internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for religious charitable scientific or educational_purposes whereby no part of the net_earnings inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not intervene on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the federal_income_tax regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational or the operational_test it is not exempt an organization is organized exclusively for one or more exempt purposes only if its articles of the organization as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_64_182 c b holds that an organization is deemed to meet the primary test of sec_1_501_c_3_-1 of the regulations and to be entitled to exemption from federal_income_tax as a corporation organized and operated exclusively for charitable purposes within the meaning of sec_501 of the code where it is shown to be carrying on through such contributions and grants a charitable program commensurate in scope with its financial resources government’s position based on the facts of the examination the organization does not qualify for exemption since the majority of the services conducted by the organization are regularly carried on as business activities and not substantially related to furthering the exempt_purpose of the organization the organization conducted four different activities during the years 20xx and 20xx products ordering service money transfer service shipping service and state food bank service the organization regularly conducts these activities during its business hours except the money transfer service which was discontinued in late 20xx its business hours are monday through friday from am to pm and saturday from am to pm product ordering service form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_8 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org for convenience to its customers the organization provides food products such as rice flour oil wheat etc for its customers to order and ship to the area of the former country year period ended 20xx12 20xx12 tax identification_number ein the products purchased by its customers were packed and shipped to individual recipients in the area of former country the organization also provided food products for its customers to purchase in the u s then the products were locally shipped to individual recipients in the country the prices of food products were determined by the wholesale cost of the product shipping fees custom fees delivery state donations plus operating cost the organization regularly conducts the product ordering service during its business hours it has been determined that the activity of the product ordering service is a business activity regularly carried on and not substantially related to furthering the exempt_purpose of the organization shipping service org provides shipping service for people who want to ship the packages boxes to areas of the former country the organization has state including the organization’s headquarters in city state the organization had two trucks to pick up the packages boxes and bring back those packages boxes to the city headquarters facility package box drop locations located in the states of state state state and the organization has a container shipped to country almost every week it also has a container shipped to country every month the organization received dollar_figure of gross shipping revenue in the year 20xx which is the more than the revenue reported in the form_990 this is because the organization reported net revenue rather than gross on the form_990 during the field visit the president of the organization president explained to the examiner that most of the packages boxes collected from churches were individually packed and addressed already the churches decided where those boxes were to be shipped and he was not the one who decided who the recipients of those boxes would be he just collected the boxes and shipped them to the recipients during the field visit the examiner also saw many country-speaking customers coming in and shipping the packages boxes in the organization’s home_office in city state afternoon hours it was very busy during the during the years 20xx and 20xx the organization shipped a total of big_number and big_number boxes respectively it was the major activity of the organization during the years 20xx and 20xx the organization regularly conducts the shipping service during its business hours form 886-a department of the'treasury-internal revenlgiservice catalog number 20810w publish no irs gov page_9 schedule number or exhibit form 886-a rev date explanations of items yoar period ended tax identification_number name of taxpayer si it has been determined that the activity of shipping service is a business activity regularly carried on and not substantially related to furthering the exempt_purpose of the organization 20xx12 20xx12 money transfer service the organization conducted a money transfer service during its business hours in the years 20xx and 20xx customers would wire funds from the u s to areas of the former country on october 20xx the irs and united_states attorney's made a seizure against the organization due to bsa structuring money laundering the money transfer service was discontinued after the seizure it has been determined that the activity of money transfer service was a business activity regularly carried on and not substantially related to furthering the exempt_purpose of the organization food bank service org conducts state food bank services the organization distributes the foods provided by the state food bank for two hours each month it has been determined that the food bank service activity is a charitable activity taxpayer’s position the organization agreed to the revocation proposed by irs the effective date of the revocation is january 20xx the organization signed the form_6018 consent to proposed action - sec_7428 and agreed to submit the forms for the years 20xx and 20xx conclusion except two hours of each month of the food bank service the majority of its activities conducted by the organization were regularly carried on business activities and not substantially related to furthering the exempt_purpose of the organization based on the facts and laws presented above org has failed to operate exclusively charitable purposes within the meaning of sec_501 and reporting requirements under sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
